COBB, Judge.
The issue in this case is whether the trial court erred in granting Sam St. Fleurant’s *789motion to suppress evidence obtained from his vehicle after a search by police officers.
St. Fleurant’s car was stopped by a police officer after he was observed following other vehicles too closely.1 The validity of the search depends on whether St. Fleu-rant’s admitted verbal consent to a search of his vehicle was induced by coercion. We find no evidence that St. Fleurant’s consent was the result of coercion or duress, or that it was in any manner involuntary. Indeed, St. Fleurant did not even testify at the suppression hearing. Accordingly, the trial court’s order granting St. Fleurant’s motion to suppress is reversed, and the case is remanded for further proceedings.
REVERSED and REMANDED.
DAUKSCH and COWART, JJ., concur.

. The validity of the stop was unchallenged.